Citation Nr: 0124624	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  97-34 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.

2.  Entitlement to an increased disability rating for PTSD, 
evaluated as 50 percent disabling prior to July 20, 1999.

3.  Entitlement to an increased disability rating for 
lumbosacral strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This case initially came the Board of Veterans' Appeals 
(Board) by means of a February 1995 rating decision rendered 
by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein an increased 
disability rating of 50 percent was awarded for PTSD.  The 
veteran perfected a timely appeal of this decision.  The 
veteran also appeals a July 1997 rating action wherein an 
increased disability rating of 20 percent was awarded for 
lumbosacral strain. 

During the pendency of this appeal, a January 2000 rating 
action granted a 70 percent disability evaluation for PTSD, 
effective July 30, 1999.  As this is not a full grant of 
benefits sought, the appeal remains open.

In a February 2001 brief, the issue of entitlement to service 
connection for diabetes mellitus as secondary to herbicidal 
agents is raised.  As this matter has not yet been 
adjudicated, it is referred to the RO for adjudication.  

In March 2001, the Board remanded this case to ensure 
compliance with the veteran's rights to due process.  After a 
review of the claims folder, further remand is necessary to 
ensure compliance with the prior Board Remand.



REMAND

In March 2001 the Board remanded this case to RO for further 
action to include ascertaining whether the veteran desired a 
hearing before a Member of the Board.  The Board noted that 
the veteran requested a hearing in conjunction with his 
pending claim for an increased rating for PTSD in April 1995.  
Subsequently, in February 1999, he indicated his desire for a 
videoconference hearing before the Board.  While he was 
afforded RO hearings in June 1995 and December 1997, he has 
not been afforded a hearing before a Member of the Board.  As 
noted in the March 2001 Remand, due process concerns require 
that he be afforded the opportunity for such hearing, if 
desired.  The evidence does not show that an effort was made 
to contact the veteran in order to ascertain his desire for a 
hearing as requested in the prior Remand.  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, another Remand is 
necessary to ensure compliance with the Board's March 2001 
instructions.

Accordingly, based on the discussion above, this case is 
REMANDED for the following action:

The RO should request that the veteran 
indicate whether he still desires a 
hearing before the Board.  If so, he 
should be asked to identify whether he 
wishes a hearing before a Member of the 
Board sitting in Washington, D.C., a 
hearing before a Member of the Board 
sitting at the RO, or a hearing before a 
Member of the Board conducted via 
videoconferencing.  If he still desires a 
hearing, the RO should schedule him for 
such hearing in accordance with applicable 
law.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The purpose of this REMAND is 
to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




